Case: 13-1233    Document: 6     Page: 1   Filed: 06/18/2013




          NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

                   UNITED STATES,
                   Plaintiff-Appellee,
                            v.
                  PAUL B. ZACCARDI,
                   Defendant-Appellant,
                           AND
            FRANCES ZIZZO ZACCARDI,
                   Defendant,
                           AND
   SAVED BY GRACE CHRISTIAN FELLOWSHIP,
                 Defendant,
                           AND
          UTAH STATE TAX COMMISSION,
                   Defendant,
                           AND

        WASHINGTON FEDERAL SAVINGS,
                       Defendant.
                __________________________

                        2013-1233
                __________________________

   Appeal from the United States District Court for the
Central District of Utah in No. 11-CV-00135, Judge
Robert J. Shelby.
Case: 13-1233        Document: 6    Page: 2   Filed: 06/18/2013




US V. PAUL ZACCARDI                                         2


                 __________________________

  Before NEWMAN, REYNA and WALLACH, Circuit Judges.
PER CURIAM.
                           ORDER
    The United States moves for dismissal of the case or
transfer to the United States Court of Appeals for the
Tenth Circuit.
    Paul B. Zaccardi appeals from a judgment of the United
States District Court for the Central District of Utah,
granting summary judgment in favor of the United States
for unpaid taxes. Pursuant to 28 U.S.C. § 1631, this court
is authorized to transfer the case to a court in which the
appeal could have been brought at the time it was filed or
noticed.
      Accordingly,
      IT IS ORDERED THAT:
    The United States’ motion is granted to the extent
that the appeal is transferred pursuant to 28 U.S.C.
§ 1631 to the United States Court of Appeals for the
Tenth Circuit.

                                   FOR THE COURT


                                   /s/ Daniel E. O’Toole
                                   Daniel E. O’Toole
                                   Clerk

s26
ISSUED AS A MANDATE: June 18, 2013